     Case 2:20-cv-01436-APG-DJA Document 4 Filed 08/06/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ROBERT J. DILLON,                                    Case No. 2:20-cv-01436-APG-DJA
4                                            Plaintiff                    ORDER
5            v.
6     CORE CIVIC, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On August 3, 2020, Plaintiff Robert J. Dillon, an inmate in the custody of the

11   Nevada Department of Corrections (“NDOC”), submitted a civil rights complaint under 42

12   U.S.C. § 1983. (ECF No. 1-1). Plaintiff has neither paid the full $400 filing fee for this

13   matter nor filed an application to proceed in forma pauperis.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

15   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

16   action without prepaying the full $400 filing fee. Plaintiff may not evade this requirement

17   merely by signing a complaint filed with someone else. Each Plaintiff must either pay the

18   filing fee or file a complete application to proceed in forma pauperis.

19          To apply for in forma pauperis status, the inmate must submit all three of the

20   following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

22          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

23          page 3),

24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

25          official (i.e. page 4 of this Court’s approved form), and

26          (3) a copy of the inmate’s prison or jail trust fund account statement for the

27   previous six-month period. If Plaintiff has not been at the facility a full six-month period,

28   Plaintiff must still submit an inmate account statement for the dates he has been present
     Case 2:20-cv-01436-APG-DJA Document 4 Filed 08/06/20 Page 2 of 3



1    at the facility.
2            The Court will grant Plaintiff a one-time opportunity to file a fully complete
3    application to proceed in forma pauperis containing all three of the required documents,
4    or in the alternative, pay the full $400 filing fee for this action on or before October 5,
5    2020. Absent unusual circumstances, the Court will not grant any further extensions of
6    time. If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
7    with all three required documents or pay the full $400 filing fee on or before October 5,
8    2020, the Court will dismiss his case without prejudice for Plaintiff to file a complaint in a
9    new case with the Court when Plaintiff either files all three of the documents needed to
10   file a fully complete application to proceed in forma pauperis or pays the full $400 filing
11   fee.
12           A dismissal without prejudice means Plaintiff does not give up the right to refile his
13   case with the Court, under a new case number, when Plaintiff files all three documents
14   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
15   may choose not to file an application to proceed in forma pauperis and instead pay the
16   full filing fee of $400 on or before October 5, 2020 to proceed with this case.
17   II.     CONCLUSION
18           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
19   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
20   as the document entitled information and instructions for filing an in forma pauperis
21   application.
22           IT IS FURTHER ORDERED that on or before October 5, 2020, Plaintiff will either
23   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
24   administrative fee) or file with the Court:
25           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
26           Court’s approved form (i.e. pages 1 through 3 of the form with Robert J. Dillon’s
27           two signatures on page 3),
28           (2) a Financial Certificate properly signed by both Robert J. Dillon and a prison



                                                   -2-
     Case 2:20-cv-01436-APG-DJA Document 4 Filed 08/06/20 Page 3 of 3



1           or jail official (i.e. page 4 of this Court’s approved form), and
2           (3) a copy of Robert J. Dillon’s prison or jail trust fund account statement for
3    the previous six-month period. If Plaintiff has not been at the facility a full six-month
4    period, Plaintiff must still submit an inmate account statement for the dates he has been
5    present at the facility.
6           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
7    application to proceed in forma pauperis of his own with all three documents or pay the
8    full $400 filing fee for a civil action on or before October 5, 2020, the Court will dismiss
9    his action without prejudice for Plaintiff to refile a case with the Court, under a new case
10   number, when Plaintiff files all three documents needed to file a complete application to
11   proceed in forma pauperis or pays the full $400 filing fee.
12          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
13   (ECF No.1-1) but will not file it at this time.
14          DATED: August 6, 2020
15
16                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
